Peters, J.
(concurring). In light of the unique and circumscribed facts of this case, we agree with the majority’s ultimate conclusion. Initially, we agree that there was a rational basis for the finding of respondent Town Board of the Town of Tupper Lake (hereinafter Board) that the rezoning of the subject property in conjunction with the specific project proposed by the developers is a single “action” for purposes of the State *829Environmental Quality Review Act (see ECL art 8 [hereinafter SEQRA]; Matter of Defreestville Area Neighborhoods Assn. v Town Bd. of Town of N. Greenbush, 299 AD2d 631, 633-634 [2002] ; Matter of Kirk-Astor Dr. Neighborhood Assn. v Town Bd. of Town ofPittsford, 106 AD2d 868, 869 [1984], appeal dismissed 66 NY2d 896 [1985]). We cannot agree, however, with the majority’s conclusion that an “action” subject to the project review of the Adirondack Park Agency (hereinafter APA) is wholly excluded from the requirements of SEQRA. While “[a]ctions subject to the class A or class B regional project jurisdiction of the [APA]” are not subject to SEQRA’s procedural requirements, namely, that an environmental impact statement be prepared for any action that may have a significant adverse effect on the environment (ECL 8-0111 [5] [c]; see ECL 8-0109 [2]), in our view, state and local agencies are not relieved from the substantive requirements contained within ECL 8-0109 (1) (see Matter of Dudley Rd. Assn. v Adirondack Park Agency, 214 AD2d 274, 280 [1995], lv dismissed and denied 87 NY2d 952 [1996]; see generally Weinberg, Practice Commentaries, McKinney’s Cons Laws of NY, Book 171/2, ECL 8-0111, at 351, 354). That is, in the context of the rezoning here, respondent Town of Tupper Lake remained bound by “SEQRA[’s] . . . substantive requirements ... to ‘act and choose alternatives which, consistent with social, economic and other essential considerations, to the maximum extent practicable, minimize or avoid adverse environmental effects’ ” (Akpan v Koch, 75 NY2d 561, 570 [1990], quoting ECL 8-0109 [1]; see Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d 400, 416 [1986]; Matter of Shawangunk Mountain Envtl. Assn. v Planning Bd. of Town of Gardiner, 157 AD2d 273, 276 [1990]).
Nonetheless, given the circumscribed facts presented here—where the rezoning (1) is coextensive with the proposed project subject to APA review, (2) is conditioned on the ultimate approval by the APA that the project would not have an adverse effect on the environment, and (3) provides for a reversion to the former zoning if, among other things, the APA does not issue a permit for the project within 48 months—we believe that SEQRA’s substantive requirements were satisfied. The enactment of SEQRA represents a legislative attempt “to ensure that state and local agencies consider the environmental impact of their proposed actions [and] . . . forces agencies to ‘strike a balance between social and economic goals and concerns about the environment’ ” (Matter of Spitzer v Farrell, 100 NY2d 186, 190 [2003] , quoting Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d at 414; see ECL 8-0109 [1]). The APA, on the other hand, is not charged with such a balancing of goals and *830concerns but, rather, is required to ensure that certain projects within its jurisdiction “would not have an undue adverse impact upon the natural, scenic, aesthetic, ecological, wildlife, historic, recreational or open space resources of the park” (Executive Law § 809 [9], [10] [e]). Clearly, by placing environmental concerns above all others, the APA’s mandate is more protective of the environment than that embodied within SEQRA.
Here, the Town did more than address the environmental impacts along with other considerations; it elevated environmental concerns over and above all others -by providing that the rezoning would stand if, and only if, the project was found to pass the more stringent environmental review performed by the APA. Moreover, the rezoning was an identical footprint of the project itself and there is no possibility that a different project or landowner could take advantage of the rezoning in the event that this particular project falls through. Under these unique circumstances, we agree that Supreme Court’s judgment should be affirmed because the substantive requirements of SEQRA have been satisfied.
Kane, J., concurs. Ordered that the judgment is affirmed, without costs. [See 17 Misc 3d 1122(A), 2007 NY Slip Op 52119(U).]